Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence 08/05/21 regarding application 16/355,643, in which claims 1-5 and 11-15 were amended. Claims 1-6, 8-16, and 18-20 are pending in the application and have been considered.

Response to Arguments
Amended claims 1 and 11 overcome the objections for minor informalities, and so they are withdrawn.
Initially, it is worth noting that the 07/13/21 Remarks appear to mistake “objection” for “rejection” with regards to consideration of the claims under 35 U.S.C. 103 (Although Applicant argues against the “102 Objection” on page 7, there were no rejections under 35 U.S.C. 102 in the 04/16/21 Office Action). The refusal to grant claims because the subject matter as claimed is considered unpatentable is called a "rejection." The term "rejected" must be applied to such claims in the examiner’s action. If the form of the claim (as distinguished from its substance) is improper, an "objection" is made. See MPEP 706.01.
First, on page 7 Applicant argues that Sundaresan does not disclose two or more IoT devices of different brands operating seamlessly within the same IoT architecture, allegedly because Sundaresan requires the adapter to reconfigure itself using an adapter template based on the cloud service selected. 
In response, the only mention of “dynamically” in Applicant’s original specification is paragraph [0055] on page 17, which recites: “The intelligent voice assistants 590 with Google Assistant or Amazon different manufacturers”, [0045]). Sundaresan also teaches a voice command to turn the lights on or off, [0033], received at a device such as Amazon Echo or Google Home, [0035]. It is believed that the above evidence establishes that Sundaresan is capable of two or more IoT devices of different brands operating seamlessly within the same IoT architecture.
Next, on page 8, Applicant argues “… For claim 2 and 12, the claims have been amended to reflect the customer preference. For example, a customer can create his own command language that is 
While this argument is moot in view of the new grounds for rejection, necessitated by Applicant’s amendments, it is maintained that Sundaresan discloses receiving a specification file from a customer; generating a runtime Speak-to-IoT cloud module and an IoT device module that translate manager module voice command syntax to customer command syntax (generating adapter templates using customer specifications from graphical user interface, Fig 5, [0075], the user considered a “customer” of the third party service, [0018]).
Next, on page 8, Applicant argues “…For claim 3-5 and 13-15, have been amended to reflect multiple IoT devices operating with different brands under the same IoT framework. Such disclosure is absent in Sundaresan.”
In response, this argument is similar to those addressed above regarding claim 1, and is not persuasive for similar reasons. 
Next, on page 8, Applicant argues “Last, Sundaresan and the claimed invention cover vastly different concepts, including Sundaresan based on adapter templates that are statically reconfigured to change the device settings, whereas here the claimed invention is focused on receiving map to connect to cloud services that can be changed dynamically.” In response, both the present Application, which is directed to “seamlessly connect IOT device to multiple intelligent voice assistants”, and Sundaresan, which is directed to third-party application control of device in an IOT platform, are directed to similar technology, and to the extent that Applicant’s invention is a “vastly different” concept, it is not readily apparent from the particular language of the claims. 
Next, on page 9, Applicant argues that Nichols is not suitable prior art because it was not published before Applicants effective filing date. (The assertion that Sundaresan is not prior art has 
Next, on page 9, Applicant argues that Nichols does not disclose dynamic mapping. The examiner respectfully disagrees. The cited section of Nichols specifically states “the mapping can be dynamically created”, [0034].
The argument on page 9 that “Sundaresan in view of Nichols and the claimed invention cover vastly different concepts” is similar to those above that Sundaresan is “vastly different” from the claimed invention, and is not persuasive for similar reasons.
The next two arguments on page 10 regarding claims 2 and 12 and 3-5 and 13-15 are similar to those already addressed above, and are not persuasive for similar reasons.
Next, on page 10, Applicant argues that Tran is not suitable prior art based on its priority date. Similar to the above argument regarding the priority date of Nichols, this argument is not persuasive because the effective filing date of Tran is prior to Applicant’s effective filing date, so it is properly considered prior art under 35 U.S.C. 103.
Next, on page 10, Applicant argues that none of the prior art references show encryption after authentication. In response, the examiner respectfully disagrees that Trans does not disclose encrypted communication. Tran specifically states “Optionally, a key to decrypt data on the storage device is sent from the mobile communication device to the voice controlled assistant over the established authenticated communications channel.” Further, the rejection merely relies upon Tran to teach authenticating the manager module and the IoT device, and encrypting the speech command (authentication protocol involves key to decrypt commands, [0457]) and using a blockchain platform for the Speak-to-IoT cloud or customer specific Speak-to-IoT cloud (the IOT appliances can communicate using blockchain, [0526]). One cannot show nonobviousness by attacking references individually where In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The examiner also disagrees with the argument on page 11 that none of the prior art references show use of a blockchain platform in the cross-brand IoT devices and IoT specific cloud context, and such use would not be obvious. Tran specifically states “The IOT appliances can communicate using blockchain as described in co-pending application Ser. Nos. 15/594,311 and 15/594,214 both filed on May 12, 2017, the contents of which are incorporated by reference. The IoT machines can negotiate contracts on their own (without human) and exchange items of value by presenting an open transaction on the associated funds in their respective wallets. Blockchain token ownership is immediately transferred to a new owner after authentication and verification, which are based on network ledgers within a peer-to-peer network, guaranteeing nearly instantaneous execution and settlement”, see [0526]. The examiner maintains that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sundaresan by including the blockchain teachings of Tran in order to optimize safety and security, as suggested by Tran ([0007]). Finally, the cross brand automation and dynamic mapping arguments are similar to those already addressed above with regard to claim 1 and Sundaresan.
Next, on page 11 Applicant argues that claims 9 and 19 are not obvious under 103 because Heide discloses shortcuts to associate two or more voice commands that are frequently used together, which is vastly different from the claimed consolidation of two or more speech commands into a single speech command. Applicant does not explain what is purportedly “vastly different” between using shortcuts to associate two or more voice commands that are frequently used together and consolidation of two or more speech commands into a single speech command. The examiner maintains that Heide discloses consolidating two or more speech commands for communicating and executing in a sequence or group using a single speech command (Abstract), and that it would have been obvious to one of 
Applicant’s remaining argument on page 11 that Heide is not prior art based on its publication dates pertains to the difference between publication date and effective filing date, and was addressed on page 2 of the Final Rejection 01/13/21. It is maintained that Sundaresan, Nichols, Tran, and Heidi are all prior art.


Claim Objections
In claim 5, line 2, should “one of the IoT device” be “one of the IoT devices”?
In claim 15, line 2, should “one of the IoT device” be “one of the IoT devices”?




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim limitations “module to” in claims 11-16 and 18-20 have been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder “module” coupled with functional language “to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitations invoke 35 U.S.C. 112(f), claims 11-16 and 18-20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: Figure 7 appears to show a computer system capable of performing the claimed functions.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain new subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Amended claims 2 and 12 recite receiving a specification file from a customer “based on customer preference”. A review of the original specification does not produce any apparent support for this added limitation, and the Remarks do not point out where in the specification the new limitation has support. Consequently, claims 2 and 12 are considered to contain new matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 1, 3, 5, 6, 8, 11, 13, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaresan et al. (2018/0295176) in view of Nichols et al. (2011/0029315).

Consider claim 1, Sundaresan discloses a method of seamlessly connecting an internet of things ("IoT") device to one or more intelligent voice assistants, comprising: configuring a manager module to manage two or more IoT devices of different brands connected to a network (configuring template manager and virtual device manager, [0040] as part of server computing device 125A, Fig 1, The physical devices 135A-C may each have the same device type or may have different device types from the same or different manufacturers, i.e. different brands, [0045]); receiving a speech command for one of the IoT devices at the manager module through a mobile application, a smart speaker, a web interface or any other user interface (e.g. “increase fan speed by 25 percent”, [0039], received at a device such as Amazon Echo or Google Home, [0035]); receiving a second speech command for a second IoT device at the manager module through a mobile application, a smart speaker, a web interface or any other user interface (command to turn the lights on or off, [0033], received at a device such as Amazon Echo or Google Home, [0035]); connecting to a central Speak-to-IoT cloud service (IoT cloud platform, [0017]); translating the speech command from a different brand of IoT device to invoke the speech command based on a detected parameter for cross-brand automation (Amazon Echo controlling a Nest, which is a Google brand, [0035], [0057], “Template manager 126 may receive a base device template associated with a device 135A-C, identify a device type associated with a supported third-party service, and generate an adapter template that provides a translation mapping of property values and behaviors between the third-party service and the OEM device”, see [0040]. In other words, Template manager generates and adapter template that provides a translation mapping from whatever voice commands/queries Alexa accepts to whatever API functions the Nest doorbell supports); receiving a 
Sundaresan does not explicitly mention dynamic mapping.
Nichols discloses dynamic mapping (the mapping can be dynamically created, [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sundaresan by including dynamic mapping in order to increase speed and productivity, as suggested by Nichols ([0005]).

Consider claim 11, Sundaresan discloses a system of seamlessly connecting an internet of things ("IoT") device to one or more intelligent voice assistants, (computer system, Fig 8) comprising: a module to configure a manager module to manage an IoT device connected to a network (configuring template manager and virtual device manager, [0040] as part of server computing device 125A, Fig 1); a module to receive a speech command for the IoT device at the manager module through a mobile application, a smart speaker, a web interface or any other user interface (e.g. “increase fan speed by 25 percent”, [0039], received at a device such as Amazon Echo or Google Home, [0035]) ; a module to connect to a central Speak-to-IoT cloud service (IoT cloud platform, [0017]); a module to translate the speech command from a different brand of IoT device to invoke the speech command based on a detected parameter for cross-brand automation (Amazon Echo controlling a Nest, which is a Google brand, 
Sundaresan does not explicitly mention dynamic mapping.
Nichols discloses dynamic mapping (the mapping can be dynamically created, [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sundaresan by including dynamic mapping for reasons similar to those for claim 1.
Consider claim 3, Sundaresan discloses: converting the IoT devices to  voice enabled IoT devices at runtime (enabling the “acme” fan for use with third party services for voice commands, [0069], [0058], generating adapter templates [0075], which are generated by adapter service 131 running in server computing device 125, i.e. at runtime,. [0076]). 

Consider claim 5, Sundaresan discloses: adding or replacing one of the IoT devices with another IoT device of the same device type from another customer for seamless connectivity (a device is added to the platform, [0074], such as a new Nest, [0057], authenticated to another user, [0058]). 

Consider claim 6, Sundaresan discloses: adding or replacing the manager module with a manager module of another type for seamless connectivity (for example, another adapter template, [0049]). 

Consider claim 8, Sundaresan discloses: authenticating using a speech command to provide a touchless experience; allowing role-based access to invoke additional speech commands (voice commands are authenticated, [0058]). 


Consider claim 13, Sundaresan discloses: a module to convert the IoT device to a voice enabled IoT device at runtime (enabling the “acme” fan for use with third party services for voice commands, [0069], [0058], generating adapter templates [0075], which are generated by adapter service 131 running in server computing device 125, i.e. at runtime,. [0076]). 

Consider claim 15, Sundaresan discloses: a module to add or replace one of the IoT devices with another IoT device of the same device type from another customer for seamless connectivity (a device is added to the platform, [0074], such as a new Nest, [0057], authenticated to another user, [0058]). 

Consider claim 18, Sundaresan discloses: a module to authenticate using a speech command to provide a touchless experience; a module to allow role-based access to invoke additional speech commands (voice commands are authenticated, [0058]). 


Claims 4, 10, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaresan et al. (2018/0295176) in view of Nichols et al. (2011/0029315), in further view of Tran et al. (2018/0133583).

Consider claim 4, Sundaresan and Nichols do not, but Tran discloses authenticating the manager module and the IoT devices, and encrypting the speech command (authentication protocol involves key to decrypt commands, [0457]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sundaresan and Nichols by authenticating the manager module and the IoT devices, and encrypting the speech command in order to optimize safety and security, as suggested by Tran ([0007]).

Consider claim 10, Sundaresan and Nichols do not, but Tran discloses using a blockchain platform for the Speak-to-IoT cloud or customer specific Speak-to-IoT cloud (the IOT appliances can communicate using blockchain, [0526]).


Consider claim 14, Sundaresan and Nichols do not, but Tran discloses a module to authenticate the manager module and the IoT devices, and encrypting the speech command (authentication protocol involves key to decrypt commands, [0457]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sundaresan and Nichols by authenticating the manager module and the IoT devices, and encrypting the speech command for reasons similar to those for claim 4.

Consider claim 20, Sundaresan and Nichols do not, but Tran discloses a module to use a blockchain platform for the Speak-to-IoT cloud or customer specific Speak-to-IoT cloud (the IOT appliances can communicate using blockchain, [0526]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sundaresan and Nichols by using a blockchain platform for the Speak-to-IoT cloud or customer specific Speak-to-IoT cloud for reasons similar to those for claim 4.


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaresan et al. (2018/0295176) in view of Nichols et al. (2011/0029315), in further view of Heide (2016/0118048).

Consider claim 9, Sundaresan and Nichols do not, but Heide discloses consolidating two or more speech commands for communicating and executing in a sequence or group using a single speech command (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sundaresan and Nichols by consolidating two or more speech commands for communicating and executing in a sequence or group using a single speech command in order to minimize distractions to the user, as suggested by Heide ([0004]).
Consider claim 19, Sundaresan and Nichols do not, but Heide discloses a module to consolidate two or more speech commands for communicating and executing in a sequence or group using a single speech command (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sundaresan and Nichols by consolidating two or more speech commands for communicating and executing in a sequence or group using a single speech command for reasons similar to those for claim 9.


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaresan et al. (2018/0295176) in view of Nichols et al. (2011/0029315), in further view of Simpson (2014/0343950).

Consider claim 2, Sundaresan discloses: receiving a specification file from a customer; generating a runtime Speak-to-IoT cloud module and an IoT device module that translate manager module voice command syntax to customer command syntax (generating adapter templates using 
Sundaresan and Nichols do not specifically mention a specification file based on customer preference. 
Simpson discloses a specification file based on customer preference (user preferences file, [0137]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sundaresan and Nichols by receiving a specification file from a customer based on customer preference in order to increase user convenience, as suggested by Simpson ([0001]).


Consider claim 12, Sundaresan discloses: a module to receive a specification file from a customer; a module to generate a runtime Speak-to-IoT cloud module and an IoT device module that translate manager module voice command syntax to customer command syntax (generating adapter templates using customer specifications from graphical user interface, Fig 5, [0075], the user considered a “customer” of the third party service, [0018]). 
Sundaresan and Nichols do not specifically mention a specification file based on customer preference. 
Simpson discloses a specification file based on customer preference (user preferences file, [0137]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sundaresan and Nichols by receiving a specification file from a customer based on customer preference for reasons similar to those for claim 2.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2657                                   08/17/21